DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 201710447487.1 filed June 14, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WO publication of PCT/CN2017/100862 filed September 7, 2017.
Claim Status
Claims Filing Date
November 18, 2021
Amended
1
Cancelled
3-13
Under Examination
1, 2


Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 1 “comprises”.  
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
 [0005] “A large number of researches for reduce the stress”.  
Response to Arguments
Theisen: 35 U.S.C. 102
Applicant’s arguments, see pg. 6 para. 3, filed November 18, 2021, with respect to the 35 U.S.C. 102 rejection of claim 1 under Theisen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues Theisen does not disclose a specific component where a=80.5, b=12.0, c=7.5 or a=80.5, b=12.5, c=7.0 (Remarks pg. 6 para. 3).
Theisen: 35 U.S.C. 103 
Applicant's arguments filed November 18, 2021 with respect to the 35 U.S.C. 103 rejection over Theisen have been fully considered but they are not persuasive.
	The applicant argues Theisen does not disclose the two specific compositions of the claimed iron-based amorphous alloy (Remark pg. 7 para. 1). 
	The examiner respectfully disagrees. In Theisen the amorphous alloy ribbon ([0078]) in Table 1 Example 3 has an Fe, B, and Si content close to that claimed such that it renders the claimed iron-based amorphous alloy prima facie obvious. Theisen also teaches an amorphous alloy ([0035]) with a composition ([0036]-[0044]) that overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).

Clam 1 
at%
Claim 1 
at%
Theisen 
at%
Table 1 Ex. 3
Theisen 
at%
[0036]-[0044]
Fe
80.5
80.5
80.46
80.0-80.7
B
12.0
12.5
12.50
11.5-13.2
Si
7.5
7.0
7.05
6.1-7.99
C
-
-
0.33
0.2-0.45


	The applicant argues Examples 5 and 6 in Table 2 of applicant’s specification (i.e. the claimed compositions) have a loss (P) of 0.085 W/kg and 0.090 W/kg at 1.35/50Hz (Remarks pg. 7 para. 4), whereas Examples 2 and 3 within the range of Theisen have a loss (P) of 0.098 W/kg and 0.103 W/kg at 1.35/50Hz (Remarks pg. 7 para. 5), such that the loss of the claimed alloys is much lower, indicating the magnetic induction is larger (Remarks pg. 7 para. 6).
The examiner respectfully disagrees. Examples 5 and 6 are also within the range of Theisen ([0036]-[0044]), such that they are rendered prima facie obvious. MPEP 2144.05(I).
In applicant’s specification [0052] states that “Examples 1 to 11 exhibited excellent soft magnetic properties at 1.35T/50Hz and 1.40T/50Hz; loss at 1.35T/50Hz was below 0.11W/kg”. Therefore, in Examples 2 and 3 losses (P) of 0.098 and 0.103 W/kg are excellent magnetic properties and expected beneficial results. “Expected beneficial results are evidence of obviousness of a claimed invention. MPEP 716.02(c)(II). 
Further, the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). Emphasis added. The difference of loss between Examples 5 and 6 (i.e. the claimed compositions, which are within the scope of Theisen [0036]-[0044]) and Examples 2 and 3 (i.e. examples additionally within the scope of Theisen [0036]-[0044]) ranges from 0.008 to 0.018 W/kg. Evidence that such a difference is of statistical and practical significance to establish that the loss (P) results of the claimed invention are unexpected has not been presented. 
	Finally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Data just outside the claimed range, such as Fe content between 80.0 and 80.5 and between 80.5 and 81.0, has not been presented. 
Okabe: 35 U.S.C. 103 
Applicant's arguments filed November 18, 2021 with respect to the 35 U.S.C. 103 rejection over Theisen have been fully considered but they are not persuasive.
	The applicant argues Okabe does not disclose the two specific compositions of the claimed iron-based amorphous alloy (Remark pg. 7 para. 1).
	The examiner respectfully disagrees. Okabe teaches a Fe-B-Si amorphous alloy strip ([0001]) with a preferable composition ([0007], [0028]-[0030]) that overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).

Clam 1 
at%
Claim 1 
at%
Okabe 
at%
[0028]-[0030]
Fe
80.5
80.5
80 to 82
B
12.0
12.5
9 to 13
Si
7.5
7.0
7 to 11


	The applicant argues that Okabe Example 1 is the same as Example 7 in Table 2 of applicant’s specification, which has a loss (P) of 0.108 W/kg at 1.35/50Hz, whereas the loss (P) of the claimed alloys, Examples 5 and 6, is much lower, indicating magnetic induction is larger (Remarks para spanning pgs. 7-8).
	The examiner respectfully disagrees. Examples 5 and 6 are also within the range of Okabe ([0028]-[0030]), such that they are rendered prima facie obvious. MPEP 2144.05(I). 
In applicant’s specification [0052] states that “Examples 1 to 11 exhibited excellent soft magnetic properties at 1.35T/50Hz and 1.40T/50Hz; loss at 1.35T/50Hz was below 0.11W/kg”. Therefore, in Example 7 loss (P) of 0.108 W/kg is an excellent magnetic property and expected beneficial result. “Expected beneficial results are evidence of obviousness of a claimed invention. MPEP 716.02(c)(II). 
Further, the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). Emphasis added. The difference of loss between Examples 5 and 6 (i.e. the claimed compositions, which are within the scope of Okabe [0028]-[0030]) and Example 7 (i.e. an example additionally within the scope of Okabe [0028]-[0033]) ranges from 0.018 to 0.023 W/kg. Evidence that such a difference is of statistical and practical significance to establish that the loss (P) results of the claimed invention are unexpected has not been presented. 
	Finally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Data just outside the claimed range, such as Fe content between 80.0 and 80.5 and between 80.5 and 81.0, has not been presented. 
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Li and Kunitomi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Theisen (US 2016/0172087).
Regarding claim 1, Theisen teaches an amorphous alloy ([0001], [0078]) with an example of Fe 80.46 at%, B 12.50 at%, Si 7.05 at% Si, and C 0.33 at% per 100 at% of the total amount of Fe, B, and Si (Table 1 No. Example 3) close to that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Theisen also teaches an amorphous alloy ([0035]) with a composition ([0036]-[0044]) that overlaps with that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Clam 1 
at%
Claim 1 
at%
Theisen 
at%
Table 1 Ex. 3
Theisen 
at%
[0036]-[0044]
Fe
80.5
80.5
80.46
80.0-80.7
B
12.0
12.5
12.50
11.5-13.2
Si
7.5
7.0
7.05
6.1-7.99
C
-
-
0.33
0.2-0.45


Regarding claim 2, the claimed saturation magnetic induction of the iron-based amorphous alloy being ≥1.60T has been considered and determined to recite a property of the instantly claimed iron-based amorphous alloy. Theisen teaches an amorphous alloy with a composition that is close to (Table 1 Ex. 3) or overlaps with ([0036]-[0044]) that claimed. The product of the prior art is substantially similar to the product claimed. It appears that the properties of the prior art are substantially similar to the properties claimed, including a saturation magnetic induction of ≥1.60T. 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2016/0168674).
Regarding claim 1, Okabe teaches an Fe-B-Si based amorphous alloy strip ([0001]) with a preferable composition of 80 to 82 at% Fe, 9 to 13 at% B and 7 to 11 at% Si ([0007], [0028]-[0030]) that overlaps with that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Clam 1 
at%
Claim 1 
at%
Okabe 
at%
[0028]-[0030]
Fe
80.5
80.5
80 to 82
B
12.0
12.5
9 to 13
Si
7.5
7.0
7 to 11


Regarding claim 2, the claimed saturation magnetic induction of the iron-based amorphous alloy being ≥1.60T has been considered and determined to recite a property of the instantly claimed iron-based amorphous alloy. Okabe teaches an amorphous alloy that overlaps with ([0007], [0028]-[0030]) the claimed range. The properties of the prior art (i.e. Okabe) are substantially similar to the properties of the claimed iron-based amorphous alloy, including a saturation magnetic induction of ≥1.60T. 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103915231 machine translation).
Regarding claim 1, Li teaches an amorphous-nanocrystalline magnetic alloy with high saturation magnetic induction intensity ([0002]) composed of FeaSibBcAld where more preferably a is 80 to 84 at%, b is 4 to 7.65 at%, c is 9.35 to 14 at%, and d is 1 to 4 at% ([0024]-[0028]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Clam 1 
at%
Claim 1 
at%
Li
at%
[0024]-[0028]
Li 
at%
Table 3 Row 2
Fe
80.5
80.5
80 to 84
80
B
12.0
12.5
9.35 to 14
11.35
Si
7.5
7.0
4 to 7.65
7.65
Al
-
-
1 to 4
1


Regarding claim 2, Li teaches a high saturation magnetic induction (i.e. B) of 1.620 to 1.74 T ([0036]) with the example having a B(T) of 1.684 (Table 3 Row 2). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitomi (Kunitomi. Crystallization kinetics of amorphous ferromagnetic Fe-B-Si alloys. Materials Science Forum (1995), 179-181 (Mechanically Alloyed and Nanocrystalline Materials), 827-832.).
Regarding claim 1, Kunitomi teaches an amorphous Fe92.5-xBxSi7.5 alloy with x=12.5 (i.e. Fe80Si12.5B7.5) (Abstract, Experimental Procedure para. 1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).

Clam 1 
at%
Claim 1 
at%
Kunitomi
at%
Abstract
Fe
80.5
80.5
80
B
12.0
12.5
12.5
Si
7.5
7.0
7.5


Regarding claim 2, the claimed saturation magnetic induction of the iron-based amorphous alloy being ≥1.60T has been considered and determined to recite a property of the instantly claimed iron-based amorphous alloy. Kunitomi teaches an amorphous alloy (Abstract, Experimental Procedure para. 1) that is closed to the claimed range. It appears that the properties of the prior art (i.e. Kunitomi) are substantially similar to the properties of the claimed iron-based amorphous alloy, including a saturation magnetic induction of ≥1.60T. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735